DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no15/206210, filed 07/08/2016, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Election/Restrictions
Applicant’s election without traverse of Group I (claim 21-33) in the reply filed on 04/16/21 is acknowledged. Claims 21-33 are pending.

Claim Rejections - 35 USC § 112
.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21, 27 recites the limitation "the communication device" in line 8.  There is insufficient antecedent basis for this limitation in the claim. Examiner also not sure which device is referring to, the device in line 1 or the second device referring in line 3.

Dependent claims do not cure the deficiencies also rejected accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-24, 26-31, 33 are rejected under 35 U.S.C. 103 as being unpatentable over Tanoni(US 20190020643 A1).

With regards to claim 21, 27 Tanoni discloses, A device, comprising: 
a processor to: conduct a secure data communication session with a second device using a symmetric key encryption/decryption algorithm ([0057] In the method 
wherein the processor does not use an asymmetric key to exchange a symmetric key that is to be used for the secure data communication session ([0047] In one embodiment, a method is defined for an Application Function, e.g. a NAF, located in an unsecure zone, to perform a bootstrapping procedure with an Authentication Function, e.g. a BSF. This method is proposed as a way to secure a new interface, called Znb, between the NAF and BSF. Once the bootstrapping is accomplished, the NAF and BSF have a pre-shared key (PSK) which can be used to perform a TLS-PSK cipher, thus creating a secure channel, without the need of public/private certificates. Further, TLS-PSK is based on time-limited session keys from the GBA bootstrapping method and is more secured than TLS-PKI (which is based on certificates).); and
 an application authentication algorithm input memory portion for storing network authentication input values that correspond uniquely to the communication device and that are used in the generation of a pre-shared key, which is used in the generation of the symmetric key ([0056-57] The secret authentication credentials that are stored in the Application Function 30 may comprise a physical Subscriber Identity Module ( SIM), an embedded SIM or a software SIM. A person skilled in the art would know that other variations of hardware or software authentication credentials, having security levels similar to that of a SIM card, could also be used interchangeably.[0045-49]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify base embodiment with other 

With regards to claim 22, 28 Tanoni further discloses, wherein the application authentication algorithm input memory portion is included in an identity module ([0048] In order to overcome some of the described problems, in the embodiments described below, the Application function, e.g. the NAF, may be provisioned with a [0049] Subscriber Identity Module ( SIM) or alternatively with software SIM credentials (which is the software equivalent to the physical SIM).[0056]).

With regards to claim 23, 30 Tanoni further discloses, wherein one or more of the network authentication input values are stored in elementary files ([0048] In order to overcome some of the described problems, in the embodiments described below, the Application function, e.g. the NAF, may be provisioned with a [0049] Subscriber Identity Module ( SIM) or alternatively with software SIM credentials (which is the software equivalent to the physical SIM). Note: network authentication by eSIM or electronic file).

With regards to claim 24, 31 Tanoni further discloses, wherein the communication device is a machine-to-machine device ([0050] FIG. 3 illustrates a system 100 comprising a Device 70, which can be a User Equipment (UE), a Machine-to-Machine (M2M) device, any type of connected computing device or any type of sensor device that needs to transmit and/or receive data.) and the application authentication algorithm input memory portion is a portion of a SIM ([0056] The secret authentication 

With regards to claim 26, 33 Tanoni further discloses, wherein the pre-shared key is not shared with second device with which the first device conducts the data communication session ([0058] The method 400 comprises step 450 in which the Authentication Function 20 receives a challenge response 160 from the Application Function 30. The method 400 comprises step 460 in which upon validating the challenge response 170, the Authentication Function 20 generates a session key 180 using information included in the authentication vector. The method 400 comprises step 470 in which the Authentication Function 20 sends a response indicating success 190 to the Application Function 30. The method 400 comprises step 480 in which the Authentication Function 20 handshakes with the Application Function 30 and establishes the secure communication link 210 using the session key 180, thereby securing the interface between the Application Function 30 and the Authentication Function 20. Note: session key is generated not shared key ).

With regards to claim 29, Tanoni does not but well known in the art wherein the generation of the pre-shared key and the generating of the symmetric key are performed according to a Milenage symmetric-key-generating algorithm (Larsen [0058] This mutual verification is undertaken through a challenge and response process, typically using a 3G authentication algorithm, such as the Milenage algorithm, which also sets up temporary symmetric keys to support the secure channel.).

Claims 25, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Tanoni(US 20190020643 A1) in view of Urbanik et al(US 20110069834 A1).

With regards to claims 25, 32 Tanoni does not exclusively but Urbanki teaches,  wherein the processor causes the performing of more than one pass of a portion of a symmetric-key-generating algorithm to increase the size of the pre-shared key in generation of the pre-shared key (Urbanik [0008] [0009] In view of the above, symmetric encryption systems gain strength by increasing the number of rounds or by increasing the key length).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Tanoni’s method with teaching of Urbanik in order to Secure encryption.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498